DETAILED ACTION
This action is in response to communications filed on December 10th, 2020. Claims 1-20 have been examined in this application.

Priority
This application claims priority to and is a continuation of U.S. Application No. 15/685,345, filed on August 24, 2017, now allowed, titled "BID OPTIMIZATION," which is incorporated herein by reference.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-12 is/are drawn to method (i.e., a process), claims 13-17 is/are drawn to computing device (i.e., a manufacture), and claims 18-20 is/are drawn to computer-readable medium (i.e., a manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Representative Claim 1: A method implemented by a bid test component executing on a computing device by a processor using instructions stored in memory of the computing device, comprising: 
receiving, by the bid test component over a network from a content recommendation auction engine, a notification indicating that a content scheme has been tagged with an indicator that trigged the content recommendation auction engine to transmit the notification; 
in response to determining that the indicator corresponds to a command keyword recognized by the bid test component, generating a number of test content schemes and assigning bid level values and portions of a budget as test budget values to each test content scheme; 
calculating estimated budget utilization values for the test content schemes, wherein a first estimated budget utilization value corresponds to a first percentage of a first budget, assigned to a first test content scheme, that is to be utilized by a first point in time, and wherein a second estimated budget utilization value corresponds to a second percentage of a second budget, assigned to a second test content scheme, that is to be utilized by a second point in time; 
and transmitting, over the network by the bid test component, the test content schemes to the content recommendation auction engine that implements bidding on opportunities to recommend content to users of a content provider service based upon the test content schemes.
(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
	Under their broadest reasonable interpretation, the steps of: receiving, by the bid test component over a network from a content recommendation auction engine, a notification fundamental economic principles or practices (including hedging, insurance, mitigating risk) or commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. The claim also encompass a human manually (e.g., in their mind, or using paper and pen) in response to determining that the indicator corresponds to a command keyword recognized by the bid test component, generating a number of test content schemes and assigning bid level values and portions of a budget as test budget values to each test content scheme, calculating estimated budget utilization values for the test content schemes, wherein a first estimated budget utilization value corresponds to a first percentage of a first budget, assigned to a first test content scheme, that is to be utilized by a first point in time, and wherein a second estimated budget utilization value corresponds to a second percentage of a second budget, assigned to a second test content scheme, that is to be utilized by a second point in time (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.

(i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.
	Dependent claims 3-12, 14-17, and 19-20 further narrow the abstract idea by determining the number of test content schemes to create and the test budget values to assign to each test content scheme based upon a description of content, a user audience, and the budget specified by the notification, triggering, based upon the indicator, the content recommendation auction engine to accept instructions from the bid test component for implementing the test content schemes, wherein execution of the bid testing component by the computing device causes the bid testing component to transmit the instructions over the network to the content recommendation auction engine for remotely controlling how the content recommendation auction engine implements the test content schemes bidding on opportunities to recommend the content to the users, determining test content scheme statistic data, received over the network by the bid test component from the content recommendation auction engine, derived from bidding data of the test content schemes being implemented and user action data for the content, 
	Independent claim(s) 13 and 18 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
	The requirement to execute the claimed steps/functions using, computing device, processor, memory, etc. (Independent Claim(s) 1, 13, and 18 and dependent claims 2-12, 14-17, and 19-20), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. 
	Similarly, the limitations of applying computing device, processor, memory, etc. (Independent Claim(s) 1, 13, and 18 and dependent claims 2-12, 14-17, and 19-20) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).	
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological computing device, processor, memory, etc. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of identified above (Claims 1, 13, and 18), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because receiving a notification indicating that a content scheme has been tagged with an indicator that trigged the content recommendation auction engine to transmit the notification and transmitting the test content schemes to the content recommendation auction engine that implements bidding on opportunities to recommend content to users of a content provider service based upon the test content schemes would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 2-12, 14-17, and 19-20 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further 
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 1, 13, and 18, and dependent claims 2-12, 14-17, and 19-20, is/are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself.
The recited additional element(s) identified above in independent claim(s) 1, 13, and 18, and dependent claims 2-12, 14-17, and 19-20, additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea) i.e. receive and transmit content over a network is similar to Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0052-0053, 0056] acknowledges that “embodiments are described in the general context of "computer readable instructions" being executed by one or more computing devices. Computer readable instructions may be distributed via computer readable media (discussed below). Computer readable instructions may be implemented as program modules, such as functions, objects, Application Programming Interfaces (APIs), data structures, and the like …” The applicant’s disclosure discloses  a communication connection(s) 926 may transmit and/or receive communication media (i.e. conventional nature of receiving and transmitting data/messages over a network). This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea.
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to 
The dependent claims 2-12, 14-17, and 19-20 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Therefore, claims 1-20 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20150363835 (“Khan”) in view of U.S Pub. 20120310729 (“Dalto”).
As per claims 1, 13, and 18, Khan discloses, implemented by a bid test component executing on a computing device by a processor using instructions stored in memory of the computing device, comprising (“The data processing system then identifies, from the data store, for each of the identified bid buckets, a first number of auctions in which a bid value from within a bid bucket was selected as a winning bid and a second number of auctions in which a bid value from within the bid bucket was selected to provide a bid. The data processing system then determines, from the data store, for each of the identified bid buckets, an impression rate corresponding to a ratio of the first number of auctions to the second number of auctions and 
	receiving, by the bid test component over a network from a content recommendation auction engine, a notification indicating that a content scheme has been tagged with an indicator that trigged the content recommendation auction engine to transmit the notification (“the bid bucket creation module 120 can identify the one or more serving parameters that define an inventory of content serving opportunities by receiving the one or more serving parameters from the content placement provider. The serving parameters of the advertiser can include conditions on the types of content serving opportunities for which to place a bid in an auction to serve content. For example, if the advertiser is a tennis retailer, the advertiser can set one or more serving parameters to provide advertisements on sports related websites. The inventory of content serving opportunities includes all content serving opportunities for which the advertiser can place a bid in an auction to serve the advertiser's content”) (0044);
in response to determining that the indicator corresponds to a command keyword recognized by the bid test component (“The marginal change in impression rates identifies a difference in an impression rate of a subject bid bucket having an associated bid value and an adjacent bid bucket having an associated bid value that is smaller than the associated bid value of the subject bid bucket. The processor can then determine, from the associated bid values of the plurality of bid buckets, a marginal change in bid values for each of the plurality of bid buckets. The marginal change in bid values identifies a difference in a bid value of the subject bid bucket and an associated bid value of the adjacent bid bucket. The processor can then determine, for each bid bucket, an impression cost ratio corresponding to a ratio of the determined marginal change in impression rates to the determined marginal change in bid values”) (0015), generating a number of test content schemes and assigning bid level values and portions of a budget as test budget values to each test content scheme (“The serving parameters of the advertiser can include conditions on the types of content serving opportunities for which to place a bid in an auction to serve content. For example, if the advertiser is a tennis retailer, the advertiser can set one or more serving parameters to provide advertisements on sports related websites” and “the number of content serving opportunities can be based on a budget of the advertiser … the bid bucket can be selected according to a predetermined sequence. Factors considered when selecting a bid bucket can include time of day, device type, user information associated with the device on which the content is to be served, amongst others”) (0071 and 0054-0058) also refer to (i.e. Examiner interprets bid bucket creation module to generate/establish set of test content scheme i.e. bid buckets) (“Once the bid bucket creation module 120 has established bid buckets as described above, the process of bid discovery can begin. In bid discovery, the bid landscape determination module 125 is configured to determine a bid landscape for the advertiser's content placement campaign. The bid landscape allows an advertiser to get a sense of the number of content serving opportunities the advertiser will likely win if the advertiser sets a particular bid value. Moreover, the bid landscape can help determine a bid value to select to achieve a particular impression rate. In addition, the bid landscape can help determine a change in the number of auctions the advertiser is likely to win by changing the bid value from a first bid value to a second bid value”) (0055);
and transmitting, over the network by the bid test component, the test content schemes to the content recommendation auction engine that implements bidding on opportunities to recommend content to users of a content provider service based upon the test content schemes (“the processor can recommend the bid value from the identified bid bucket having the highest and “the data processing system can identify the total number of bid values selected from the bid bucket to be placed as bids in auctions for content serving opportunities. The data processing system can also determine a number of bid values from the total number of bid values that resulted in the advertiser serving content for the content serving opportunity. The data processing system can then divide the number of winning bid values by the total number of bid values to determine an impression rate for the given bid bucket”) (0067 and 0079-0080).
Khan specifically doesn’t disclose, calculating estimated budget utilization values for the test content schemes, wherein a first estimated budget utilization value corresponds to a first percentage of a first budget, assigned to a first test content scheme, that is to be utilized by a first point in time, however Dalto discloses, calculating estimated budget utilization values for the test content schemes, wherein a first estimated budget utilization value corresponds to a first percentage of a first budget, assigned to a first test content scheme, that is to be utilized by a first point in time, and wherein a second estimated budget utilization value corresponds to a second percentage of a second budget, assigned to a second test content scheme, that is to be utilized by a second point in time (“To calculate the learn bid value, a desired payment value for obtaining a success event is received, and a conversion rate is applied to the desired payment value to determine the bid value. The conversion rate is determined by calculating a ratio of actual and projected success events to actual and projected impressions. The bid is then submitted to the digital advertisement space auction” and “The bid price estimate may also be based on a dynamically varying probability threshold value dependent on a high success rate criterion such and 0188, 0048).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving, by the bid test component over a network from a content recommendation auction engine, a notification indicating that a content scheme has been tagged with an indicator that trigged the content recommendation auction engine to transmit the notification, in response to determining that the indicator corresponds to a command keyword recognized by the bid test component, generating a number of test content schemes and assigning bid level values and portions of a budget as test budget values to each test content scheme and transmitting, over the network by the bid test component, the test content schemes to the content recommendation auction engine that implements bidding on opportunities to recommend content to users of a content provider service based upon the test content schemes, as disclosed by Khan, calculating estimated budget utilization values for the test content schemes, wherein a first estimated budget utilization value corresponds to a first percentage of a first Dalto for the purpose to provides an environment that benefits the impression industry trading members involved in impression trading within the platform, for example, by providing the members with an equal chance to buy and sell impression inventory via the Imp Bus and bidding providers, access more ad spaces and demand for ad spaces, and generally transact more efficiently from a business perspective and a technical perspective.

As per claims 2, and 14, Khan discloses, comprising determining the number of test content schemes to create and the test budget values to assign to each test content scheme based upon a description of content, a user audience, and the budget specified by the notification (“the first bid bucket can extend from $0.01 to $0.1, the second bid bucket can extend from $0.101 to $0.2, the third bid bucket can extend from $0.201 to $0.3, and so forth, until the last bid bucket extends from a beginning bid value to say, $10 …”) (0048).

As per Claims 3 and 15, Khan discloses, triggering, based upon the indicator, the content recommendation auction engine to accept instructions from the bid test component for implementing the test content schemes (i.e. Examiner interprets bid bucket creation module to generate/establish set of test content scheme i.e. bid buckets) (“Once the bid bucket creation module 120 has established bid buckets as described above, the process of bid discovery can begin. In bid discovery, the bid landscape determination module 125 is configured to determine a bid landscape for the advertiser's content placement campaign. The bid landscape allows an , wherein execution of the bid testing component by the computing device causes the bid testing component to transmit the instructions over the network to the content recommendation auction engine for remotely controlling how the content recommendation auction engine implements the test content schemes bidding on opportunities to recommend the content to the users (“the processor can recommend the bid value from the identified bid bucket having the highest impression cost ratio as the desired bid value to the advertiser. In some implementations, the processor can receive a request from an advertiser to determine a bid value that provides the highest impression cost ratio that also results in the advertiser wins 60% of all auctions” and “the data processing system can identify the total number of bid values selected from the bid bucket to be placed as bids in auctions for content serving opportunities. The data processing system can also determine a number of bid values from the total number of bid values that resulted in the advertiser serving content for the content serving opportunity. The data processing system can then divide the number of winning bid values by the total number of bid values to determine an impression rate for the given bid bucket”) (0067 and 0079-0080).

As per claims 4 and 16, Khan discloses, determining test content scheme statistic data, received over the network by the bid test component from the content recommendation auction engine, derived from bidding data of the test content schemes being implemented and user action data for the content (“in order for the advertiser to know the bid value that will realize an impression rate of 70%, the advertiser employs a lot of guesswork and using trial and error may attempt to identify the bid value that corresponds to an impression rate of 70%. For example, the advertiser may arbitrarily increase the bid value to $1.50 only to realize a week later that the impression rate is 85%. The advertiser then arbitrarily decreases the bid value to $1.25 to realize that the impression rate is now 55%. The advertiser repeatedly increases and decreases the bid values until he finally determines that a bid value of $1.30 realizes an impression rate of 70%. This manual process of adjusting bid values requires a lot of human input and monitoring and can take a while to test the various bid values”) (0036-0037).

As per claims 5 and 17, Khan discloses, analyzing the test content scheme statistic data for ranking the bid level values assigned to the test content schemes (“in order for the advertiser to know the bid value that will realize an impression rate of 70%, the advertiser employs a lot of guesswork and using trial and error may attempt to identify the bid value that corresponds to an impression rate of 70%. For example, the advertiser may arbitrarily increase the bid value to $1.50 only to realize a week later that the impression rate is 85%. The advertiser then arbitrarily decreases the bid value to $1.25 to realize that the impression rate is now 55%. The advertiser repeatedly increases and decreases the bid values until he finally determines that a bid value of $1.30 realizes an impression rate of 70%. This manual process of adjusting bid values requires a lot of human input and monitoring and can take a while to test the various bid values”) (0036-0037).

As per claim 6, Khan discloses, assigning a first rank to the first test content scheme based upon a first efficiency of the first test content scheme utilizing the first budget in relation to the first estimated budget utilization value (“the bid landscape can help determine a bid value to select to achieve a particular impression rate. In addition, the bid landscape can help determine a change in the number of auctions the advertiser is likely to win by changing the bid value from a first bid value to a second bid value”) (0055).

As per claim 7, Khan discloses, assigning a second rank to the second test content scheme based upon a second efficiency of the second test content scheme utilizing the second budget in relation to the second estimated budget utilization value (“the bid landscape can help determine a bid value to select to achieve a particular impression rate. In addition, the bid landscape can help determine a change in the number of auctions the advertiser is likely to win by changing the bid value from a first bid value to a second bid value”) (0055).

As per claim 8, Khan discloses, dynamically adjusting test budget values assigned to the test content schemes based upon the rankings (“The bid bucket creation module 120 can further be configured to dynamically adjust the bid buckets and their bid widths. The bid bucket creation module 120 can adjust these bid buckets based on the performance of bid values in one or more auctions. If bid values from a bid bucket are unable to win any auctions, the bid bucket creation module 120 may remove this bid bucket from participation in bid discovery. Moreover, if bid values of a bid bucket are winning every auction in which the bid value participates, the bid bucket creation module 120 may be configured to lower the lower and upper bounds of the bid 

As per claim 9, Khan discloses, deactivating test content schemes having performance below a threshold based upon the rankings, wherein the first test content scheme is deactivated based upon the first rank being below a threshold and the second test content scheme is maintained based upon the second ranking not being below the threshold (“the bid bucket creation module 120 can determine a uniform bid width for each of the bid buckets. In some implementations, the bid width can be determined by dividing the difference between the upper bound and the lower bound of the range of bid values over which to determine the bid landscape by the number of bid buckets to create. That is bid width=(upper bound−lower bound)/n, where upper bound is the upper bound of the range of bid values over which to determine the bid landscape, the lower bound is the lower bound of the range of bid values over which to determine the bid landscape and n is the number of bid buckets to create” and “the bid landscape determination module 125 can determine that the selected bid is a winning bid. Conversely, if the advertiser's selected bid does not result in a content item of the advertiser being served for the content serving opportunity, the bid landscape determination module 125 can determine that the selected bid is a losing bid”) (0049 and 0061).

As per claim 10, Khan discloses, providing a recommendation, specifying optimal performance bidding parameters, bidding timeframes, and bid level values to implement for the content scheme, based upon ranked bid level values (“the processor can recommend the bid value from the identified bid bucket having the highest impression cost ratio as the desired bid 

As per claim 11, Khan discloses, evaluating historic content scheme performance data to determine the number of test content schemes to create (“create one or more bid buckets spanning the range of bid values over which to determine a bid landscape. As described above, the range of bid values over which to determine a bid landscape can have a lower bound and an upper bound. In some implementations, the data processing system can determine a number of bid buckets to create. In some implementations, the number of bid buckets to create can be provided by the advertiser. In some implementations, the data processing system can determine a number of bid buckets across which to determine the bid landscape based on the range of bid values over which to determine a bid landscape. In some implementations, the data processing system can determine the number of bid buckets to create based on bid values of auctions previously conducted”) (0074).

As per claim 12, Khan discloses, evaluating historic content scheme performance data to determine the test budget values (“the bounds can be based on an analysis of historical bid values for content serving opportunities that meet the serving parameters of the advertiser's content placement campaign. In some such implementations, the range of the bid values can extend from 10% of an average of the historical bid values to 16 times the average … the advertiser may also provide a time frame within which to utilize the budget. In some implementations, the budget 

As per claim 19, Khan specifically doesn’t disclose, adjusting a bid level value of a test content scheme based upon monitored content scheme statistic data for the test content scheme, however Dalto discloses, adjusting a bid level value of a test content scheme based upon monitored content scheme statistic data for the test content scheme (“determine the statistical accuracy of the optimization. In some embodiments, the confidence interval is controlled, per campaign, by the optimization system. In other embodiments, the confidence interval is controllable by the advertiser whose campaign is undergoing optimization”) (0312).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving, by the bid test component over a network from a content recommendation auction engine, a notification indicating that a content scheme has been tagged with an indicator that trigged the content recommendation auction engine to transmit the notification, in response to determining that the indicator corresponds to a command keyword recognized by the bid test component, generating a number of test content schemes and assigning bid level values and portions of a budget as test budget values to each test content scheme and transmitting, over the network by the bid test component, the test content schemes to the content recommendation auction engine that implements bidding on opportunities to recommend content to users of a content provider service based upon the test content schemes, as disclosed by Khan, adjusting a bid level value of a test content scheme based upon monitored content scheme statistic data for the test content scheme, as taught by Dalto for the purpose to provides an environment that benefits the impression industry trading members involved in 

As per claim 20, Khan specifically doesn’t disclose, adjusting a test budget value of a test content scheme based upon monitored content scheme statistic data for the test content scheme, however Dalto discloses, adjusting a test budget value of a test content scheme based upon monitored content scheme statistic data for the test content scheme (“a method for determining an adjustment to a bid value in an auction for digital advertisement space in an online advertising platform includes defining a set of cadence modifiers, where each modifier is associated with a range of frequencies and a range of recencies. A frequency with which a user has been exposed to an advertisement, and a recency with which the user has been exposed to the advertisement are received. A cadence modifier is then selected from the set of defined modifiers” and “The Stats Updater 1107 reads optimization data, such as impressions, clicks, conversions, and other data, and updates associated statistics for later use in calculating optimized bids. The Updater 1107 may run at any periodicity, e.g., daily, hourly, on demand, or any other suitable frequency”) (0046 and 0401).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving, by the bid test component over a network from a content recommendation auction engine, a notification indicating that a content scheme has been tagged with an indicator that trigged the content recommendation auction engine to transmit the notification, in response to determining that the indicator corresponds to a command Khan, adjusting a test budget value of a test content scheme based upon monitored content scheme statistic data for the test content scheme, as taught by Dalto for the purpose to provides an environment that benefits the impression industry trading members involved in impression trading within the platform, for example, by providing the members with an equal chance to buy and sell impression inventory via the Imp Bus and bidding providers, access more ad spaces and demand for ad spaces, and generally transact more efficiently from a business perspective and a technical perspective.

Conclusion        
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 20050144065 (“Calabria”); US Pub. 20190205900 (“Buchalter”).
Calabria discloses, coordinating one or more bids for one or more groups of advertisers for placement of at least one advertisement in association with a search results list is provided. The search results list is generated in response to a search query. The method includes: a) collecting information from at least two advertisers in the advertiser group and b) devising a joint strategy for the advertiser group for bidding in the keyword auction. In another embodiment, a method of generating a bid for a first advertiser for placement of a first advertisement in association with a search results list is provided. In another embodiment, an apparatus for 
	Buchalter discloses, determining market values of an ad impression. In order to make an informed bid, a brain engine of a demand side platform (DSP) may predict a competitive market value for an advertisement (ad) impression, given the conditions of the market. The brain engine may have access to information about the ad impression, as well as past or recent records of ad impression bids. The brain engine may additionally acquire information, such as insights and analytics, to assess the market worth of the ad impression. Further, the DSP may estimate a fair market value for the ad impression in the context of a particular ad campaign, creative and/or advertiser. The worth or value of the ad impression may depend on how well the ad impression matches the goals and other aspects of the campaign. Based on the competitive market value, the brain engine may further select a bid aggressiveness slider value, to adjust the fair market value and/or determine a bid price for the ad impression.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682